Filed 6/7/21 P. v. Jeys CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F081349
             Plaintiff and Respondent,
                                                                          (Fresno Super. Ct. No. F20901440)
                    v.

 CARTHELL DAVID JEYS,                                                                     OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Jonathan M.
Skiles, Judge.
         Jason Szydlik, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Franson, Acting P.J., Meehan, J. and De Santos, J.
                                         INTRODUCTION
          Appellant and defendant Carthell David Jeys pleaded no contest to possession of
child pornography (Pen. Code, § 311.11, subd. (b))1 and was sentenced to the second
strike term of four years in prison. On appeal, his appellate counsel has filed a brief that
summarizes the facts with citations to the record, raises no issues, and asks this court to
independently review the record. (People v. Wende (1979) 25 Cal.3d 436 (Wende).) We
affirm.
                                              FACTS2
          On October 22, 2017, defendant was housed at Coalinga State Hospital.3 At
4:00 a.m., a staff member was checking rooms and noticed defendant had fallen asleep on
his bed, the television was on, and the remote control was in his hand. The television was
showing images of naked minors. Officers with the hospital’s police department
responded to defendant’s room, observed the video, and seized several electronic and
portable drives while he was still asleep.
          At 4:15 a.m., the officers woke up defendant and questioned him about the video
images on the television. Defendant said he had been watching season seven of “Game
of Thrones.” The officers showed him a receipt for the items they had seized from his
room, and defendant acknowledged those were his belongings. When advised about what
the officers had seen on the video, defendant denied watching child pornography.




          1   All further statutory citations are to the Penal Code unless otherwise indicated.
          2
         The facts are from the police report, which the parties stipulated to as the factual
basis for defendant’s plea, as summarized in the probation report.
          3
         In 1992, defendant was convicted of three counts of committing lewd and
lascivious acts on a minor under the age of 14 years (§ 288, subd. (a)) and was sentenced
to 20 years in prison. In 2003, he was paroled, and then committed to Atascadero State
Hospital as a mentally disordered sex offender. In 2008, he was committed to Coalinga
State Hospital as a mentally disordered sex offender.


                                                  2.
       On May 14, 2019, officers conducted a forensic examination of the electronic
devices and portable drives seized from defendant’s room, pursuant to a search warrant.
On one drive, they discovered nearly 300 hundred images of child pornography and the
sexual exploitation of children; and 3,800 images of child erotica. They recovered
previously deleted files on this same drive that separately contained 355 images of child
pornography and erotica, and sexual exploitation of children.
       A separate portable drive contained 376 images of child pornography and 3,000
images of child erotica.
       On June 26, 2019, officers again met with defendant and advised him about what
was on the electronic devices. Defendant said he obtained the devices from another
patient. When asked about why he initially lied, defendant said the only thing he cared
about on the drive was the “Game of Thrones” video and said he did not watch
pornography.
                             PROCEDURAL BACKGROUND
       On February 26, 2020, a felony complaint was filed in the Superior Court of
Fresno County charging defendant with count 1, possession or control of child
pornography, with a prior conviction for an offense requiring registration as a sex
offender (§ 311.11, subd. (b)), and the special allegation that he had one prior strike
conviction based on violating section 288, subdivision (a) in 1992 (§§ 667, subds. (b)–(i)
& 1170.12 subds. (a)–(d)).
       On May 11, 2020, defendant pleaded no contest to count 1 and admitted the prior
strike conviction, pursuant to a negotiated disposition with an indicated second strike
term of four years, and the prosecutor stating that he would not allege a third strike
conviction that would result in an indeterminate life sentence.
       On June 9, 2020, the court sentenced defendant to the lower term of two years,
doubled to four years in state prison, as the second strike term, and ordered him to



                                             3.
register pursuant to section 290. The court found defendant did not have the ability to
pay any of the fines and fees recommended in the probation report.
       On June 19, 2020, defendant filed a timely notice of appeal. The court denied his
request for a certificate of probable cause.
                                       DISCUSSION
       As noted above, defendant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that defendant was
advised he could file his own brief with this court. By letter on November 10, 2020, we
invited defendant to submit additional briefing.
       On December 2, 2020, defendant sent a letter to this court and asserted that
someone had walked up to him and slipped a portable drive into his pocket without his
knowledge, he never viewed the contents of the drive because he did not possess a
television or a player, no one interviewed him about the charge in this case, and the
person who put the drive in his pocket said the hospital told him not to worry about any
charges.
       Defendant’s statements are refuted by the police reports that state a member of the
hospital staff found him asleep in bed, in front of a television that was playing one of
these electronic drives, and he was holding the remote control. He was questioned that
night and claimed he was only watching “Game of Thrones.” Several months later,
defendant was advised about the contents of the drives, and he again claimed he was
watching “Game of Thrones.” He never stated that someone had placed the drives in his
pocket or that he never watched them.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                      DISPOSITION
       The judgment is affirmed.



                                               4.